PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/617,950
Filing Date: 8 Jun 2017
Appellant(s): Krishnan, Venkatesh



__________________
Charles A. Bieneman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 28, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 21, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	A.	Broadest Reasonable Interpretation of “a potential or imminent collision event.”
The recitation “a potential or imminent collision event” is only recited in the Specification once at paragraph [0043]:  “The collision avoidance system 28 may comprise one or more computing devices that provide and/or receive data and/or instructions to the steering system 22, the braking system 24, the powertrain system 26, or the like, wherein the instructions are associated with a potential or imminent collision event.”  Appellant’s Specification does not provide an express definition for “a potential or imminent collision event,” so said recitation will be given its plain and ordinary meaning in light of Appellant’s Specification.  The term “imminent” is understood to mean “ready to take place; happening soon” (see Merriam-Webster Definition of “Imminent”) and the term “potential” is understood to mean “existing in possibility; capable of development into actuality; expressing possibility” (see Merriam-Webster Definition of “Potential”).  
Appellant’s interpretation for “a potential or imminent collision event” as “a likely impact within a predetermined time, between the vehicle and another object” appears to accurately encompass “an imminent collision event;” however, Appellant’s interpretation does not account for the plain and ordinary meaning of “a potential collision event.”  Thus, in order to properly account for each claim recitation, the plain and ordinary meaning in light of Applicant’s Specification for the phrase “a potential or imminent collision event” is “a possible collision event or a collision event that is ready to take place or happening soon.”
B.	Broadest Reasonable Interpretation of “determine that the computer … will not execute instructions to control the vehicle” and “the determination that the computer will not execute the instructions to control the vehicle.”
Regarding the recitation “determine that the computer … will not execute instructions to control the vehicle” and “the determination that the computer will not execute the instructions to control the vehicle,” it is noted that said recitations are written in the negative where the claim is directed to an action not happening (“will not execute instructions to control the vehicle”) rather than the determination that an action will happen.  Thus, the claim merely requires a determination that the computer, during a predetermined time interval, will not execute instructions to control the vehicle, including at least one of steering, braking, or acceleration, in response to a potential or imminent collision event.

C.	The cited prior art discloses the claim limitation “determine that the computer … will not execute instructions to control the vehicle … in response to a potential or imminent collision event.”
Appellant argues that Stratton fails to teach any determination of “in response to a potential or imminent collision event.”  First, it is noted that the full claim limitation is as follows: “determine that the computer, during a predetermined time interval that is predetermined to be longer than a time for cleaning the sensor, will not execute instructions to control the vehicle, including at least one of steering, braking, or acceleration, in response to a potential or imminent collision event…” (emphasis added).  The claim recitation does not require a determination of “in response to a potential or imminent collision event” as argued by the Appellant.  The claim recitation requires a determination that “the computer … will not execute instructions to control the vehicle … in response to a potential or imminent collision event.”  As discussed in the claim interpretation section above, the claim recitation is not execute instructions to control the vehicle in response to a potential or imminent collision event and does not require that the computer determine “in response to a potential or imminent collision event” as argued by the Appellant.
As discussed in the rejection to claim 1, Stratton discloses that the determination of whether a clean signal should be delayed can include having the clean signal occur at service locations, loading areas, while stopped in a queue, etc. (see Stratton paragraph [0051]) or based on a dumping operation or other actions by the vehicle, such as waiting in a queue (see Stratton paragraphs [0052]-[0056]).  Such determinations to determine if a clean signal should be delayed as disclosed by Stratton, especially the determining that the vehicle is in a waiting mode, would necessarily include a determination that the computer will not execute instructions to control the vehicle, including at least one of steering, braking or acceleration, in response to a potential or imminent collision event because, for example, if the vehicle is in a waiting mode, then said vehicle would not execute instructions to control the vehicle in response to a potential or imminent collation event.  Because the Appellant has written the claim recitation in the negative, the claim merely requires the determination that the computer would not execute instructions and does not require that the computer would execute said instructions.  Since Stratton discloses that the cleaning is delayed until it is determined that the vehicle is in a specific area or performing a specific action such as waiting in a queue, Stratton is read as determining that the computer would not execute instructions to control the vehicle, including at least one of steering, braking or acceleration, in response to a potential or imminent collision event.
Appellant’s arguments appear to imply that the claim requires a determination of a response to a potential or imminent collision event; however, as discussed in detail above, the claim merely requires a determination that the computer will not execute instructions to control the vehicle, including at least one of steering, braking or acceleration, in response to a potential or imminent collision event.

D.	The cited prior art discloses the recitation “during a predetermined time interval that is predetermined to be longer than a time for cleaning the sensor” to one of ordinary skill in the art.
Stratton discloses a system for managing the sensor cleaning on autonomous vehicles by including an automated wash system for the sensors wherein the controller determines a time and/or location to initiate the cleaning sequence (see Stratton paragraph [0013]).  Stratton discloses the motivation to ensure that the sensors are not cleaned at undesirable times and locations and to apply cleaning fluid during a time associated with the determined absence of a potential collision event (see Stratton paragraphs [0035], [0038]-[0039] and [0044] where Stratton discloses delaying sensor cleaning while in high-traffic areas or moving in areas where it is undesirable for the vehicle to stop).  Stratton discloses that the purpose for delaying cleaning of the sensors is to ensure that the vehicle does not have to be controlled, such as executing instructions to move the vehicle, via the sensors because during cleaning, the sensors are not able to provide reliable data to the controller (see Stratton paragraphs [0038] and [0044]).  Thus, one of ordinary skill in the art at the time of filing would understand Stratton as disclosing that sensor cleaning is delayed until enough time is available to clean the sensors when it is determined that the sensors can be cleaned within a time frame that vehicle does not have to be controlled via the sensors.
  Appellant’s arguments that one of ordinary skill in the art at the time of filing would not understand Stratton as disclosing “during a predetermined time interval that is predetermined to be longer than a time for cleaning the sensor” would place said person as below one of ordinary skill in the art.  Stratton discloses that the controller delays the sensor cleaning when the vehicle is located in high-traffic areas or other undesirable areas and operations (i.e., potential collision events) where the use of the sensors would be needed to control the vehicle.  Stratton further discloses that said sensor cleaning can be performed when the controller determines it is safe to do so based on the vehicle operation or 

E.	The cited prior art discloses that “based on the determination that the computer will not execute the instructions to control the vehicle.”
As discussed in the rejection to claim 1, Stratton discloses the recitation “based on the determination that the computer will not execute the instructions to control the vehicle (see, e.g., Stratton paragraphs [0049]-[0051]).  For example, Stratton discloses that the sensor cleaning can be performed when the vehicle is determined to be stopped or not in high traffic areas (see Stratton paragraphs [0039], [0044] and [0051]).  Such a determination is based on the determination that the computer will not execute instructions to control the vehicle because, for example, a vehicle will not be executing steering, braking or acceleration instructions when it is stopped.  It is unclear how Appellant can argue that an unreasonably broad interpretation to used when the claim recitation has been given its plain and ordinary meaning in light of Appellant’s Specification.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DOUGLAS LEE/Primary Examiner, Art Unit 1714                                                                                                                                                                                                        
Conferees:

/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.